[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON REARGUMENT (#108) OF #102 and #104
The motion for protective order and motion to quash the subpoena duces tecum are denied. Although there is an expectation of confidentiality; see, e.g., § 20-281j of the General Statutes and Opotzner v. Bass, 1998 WL 928913 (Beach, J.) (1998); the expectation is not a privilege and may be overcome on a showing of need. The plaintiff has demonstrated such a need in that the documents sought appear to be highly relevant and apparently unavailable elsewhere.
Beach, J.